Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Morales on 8/2/2022.

The application has been amended as follows: 

1. 	(Currently Amended) A combustor cap assembly, comprising: 
an impingement plate defining a plurality of impingement cooling holes, wherein a first side of the impingement plate is in fluid communication with a cooling air plenum; 
a combustor cap plate coupled to the impingement plate, wherein the combustor cap plate and a second side of the impingement plate define an impingement air plenum therebetween; and 
tubes extending from at least a portion of the plurality of impingement cooling holes at the second side of the impingement plate and extending partially towards the combustor cap plate through the impingement air plenum;
wherein each tube includes a body having a central opening extending longitudinally therethrough, the body further including: 
a discharge end positioned in the impingement air plenum, 
a flexible insertion end inserted into a respective impingement cooling hole of the plurality of impingement cooling holes, 
a fixation element between the discharge end and the flexible insertion end, the fixation element having a first outer dimension that is fully annular and circumferentially solid about a length of the fixation element, 
wherein the first outer dimension of the fixation element and an inner dimension of the respective impingement cooling hole create an interference fit to fixedly couple [[the]] each tube in the respective impingement cooling hole of the at least [[a]] the portion of the plurality of impingement cooling holes, [[and]] 
wherein each tube provides for fluid communication between the cooling air plenum and the impingement air plenum through the central opening of [[the]] each tube and [[a]] the respective impingement cooling hole; and 
wherein the flexible insertion end includes: 
a retention element having a second outer dimension that is larger than the first outer dimension of the fixation element and the inner dimension of the respective impingement cooling hole, 
at least one flexing feature configured to allow flexing of the retention element between a relaxed position having the second outer dimension and an inwardly flexed position having a flexed, outer dimension that is temporarily smaller than the first and second outer dimensions and the inner dimension of the respective impingement cooling hole, and
wherein the at least one flexing feature includes at least one slot extending longitudinally through a wall of each tube from a distal end of the flexible insertion end.  


5. 	(Canceled) 

6. 	(Canceled) 
  
9. 	(Currently Amended) The combustor cap assembly of claim 1, wherein the discharge end includes [[an]] a third outer dimension larger than the inner dimension of the respective impingement cooling hole of the plurality of impingement cooling holes and a seat configured to contact the second side of the impingement plate.  

12. 	(Currently Amended) A combustor, comprising: 
a combustor cap assembly operatively coupled with a fuel nozzle, the combustor cap assembly including: 
an impingement plate defining a plurality of impingement cooling holes, wherein a first side of the impingement plate is in fluid communication with a cooling air plenum; 
a cap plate coupled to the impingement plate, wherein the cap plate and a second side of the impingement plate define an impingement air plenum therebetween; and
tubes extending from at least a portion of the plurality of impingement cooling holes at the second side of the impingement plate and extending partially towards the cap plate through the impingement air plenum; and 
the fuel nozzle extending through the combustor cap assembly, 
wherein each tube includes a body having a central opening extending longitudinally therethrough, the body further including: 
a discharge end positioned in the impingement air plenum, 
a flexible insertion end inserted into a respective impingement cooling hole of the plurality of impingement cooling holes, 
a fixation element between the discharge end and the flexible insertion end, the fixation element having a first outer dimension that is fully annular and circumferentially solid about a length of the fixation element, 
wherein the first outer dimension of the fixation element and an inner dimension of the respective impingement cooling hole create an interference fit to fixedly couple [[the]] each tube in the respective impingement cooling hole of the at least [[a]] the portion of the plurality of impingement cooling holes, [[and]] 
wherein each tube provides for fluid communication between the cooling air plenum and the impingement air plenum through the central opening of [[the]] each tube and [[a]] the respective impingement cooling hole; and 
wherein the flexible insertion end includes: 
a retention element having a second outer dimension that is larger than the first outer dimension of the fixation element and the inner dimension of the respective impingement cooling hole; and 
at least one flexing feature configured to allow flexing of the retention element between a relaxed position having the second outer dimension and an inwardly flexed position having a flexed, outer dimension that is temporarily smaller than the first and second outer dimensions and the inner dimension of the respective impingement cooling hole, and 
wherein the at least one flexing feature includes at least one slot extending through a wall of each tube longitudinally from a distal end of the flexible insertion end.  

16. 	(Canceled) 

17. 	(Currently Amended) The combustor of claim 12, wherein the discharge end includes [[an]] a third outer dimension larger than the inner dimension of the respective impingement cooling hole of the plurality of impingement cooling holes and a seat configured to contact the second side of the impingement plate.  


Reasons for Allowance
Claims 1, 7-12 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Keener et al (US 20140053571 as referenced in OA dated 2/24/2022), Huber et al (US 20110265484), Tretyakov et al (US 20140311156), Taylor et al (US 20150362190) and Rapata (US 2664458).
Keener, Huber, and Tretyakov teaches a combustor cap assembly with tubes in an impingement plate for impingement cooling.  Taylor teaches an insert in a cooling hole of a combustor.  Rapata teaches an attachment mechanism for a tube in a panel.
Regarding claim 1 and 12, the prior art does not disclose, teach, or suggest in combination with the other limitations of the claim, a combustor cap assembly with tubes for impingement cooling, each tube having a discharge end, a flexible insertion end having a retention element and a flexing feature in the form of a slot, and a fixation element being fully annular and circumferentially solid about a length of the fixation element and providing an interference fit with a respective impingement cooling hole.  Keener does not disclose the fixation element being fully annular and circumferentially solid about a length of the fixation element because the slots through the fixation element provide for fluid communication between both sides of the impingement plate.  Huber and Tretyakov does not disclose a flexible insertion end having a retention element and a flexing feature in the form of a slot.  Taylor does not disclose a flexing feature in the form of a slot.  Rapata does not disclose a combustor cap assembly using tubes for impingement cooling because the attachment mechanism attaches an electrical conductor, rod, or tube to the panel and the attachment mechanism itself does not provide for impingement cooling.  
Regarding claims 7-11 and 17-19, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741